NO. 07-03-0358-CR

NO. 07-03-0359-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



MAY 16, 2005

______________________________



THOMAS CRAIG LYONS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 258
TH
 DISTRICT COURT OF POLK COUNTY;



NOS. 16,760 and 16,761; HON. JERRY SANDEL, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Appellant, Thomas Craig Lyons, appeals his two convictions for aggravated sexual assault of a child.  Pursuant to open pleas of guilty and a punishment hearing, the trial court found that the evidence substantiated findings of guilt, found him guilty of each offense, and sentenced him to 15 years in prison.  Thereafter, appellant appealed.

Appellant’s appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1)
brief wherein he certified that, after diligently searching the record, he concluded that the appeals were without merit.  Along with his brief, appellate counsel attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se.  
By letter dated April 12, 2005, this court also notified appellant of his right to tender his own brief or response and set May 6, 2005, as the deadline to do so.  Appellant filed a 
pro se
 response.

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed  several potential areas for appeal.  They involve 1) the voluntariness of appellant’s plea, 2) the admonishments concerning the effect of his plea, and 3) error in the sentencing.  However, counsel has satisfactorily explained why each argument lacked merit. 

 Through his 
pro se
 brief, appellant also raised the issue of whether he received effective assistance of counsel at trial because his attorney purportedly 1) failed to do any pretrial investigation, 2) failed to seek out and interview potential witnesses, 3) failed to file a pretrial motion to take depositions of the victims, and 4) promised him that if the trial court made a finding that placing him on community supervision was in the best interest of the victims, he would automatically be granted probation.  The record, however, is devoid of any evidence supporting any of the claims.  So, since claims of ineffective assistance must be firmly founded in the record,  
McFarland v. State, 
928 S.W.2d 482, 500 (Tex. Crim. App. 1996), 
overruled on other grounds by Mosley v. State, 
983 S.W.2d 249 (Tex. Crim. App. 1998), and appellant’s is not, we find the allegation lacking in merit.

Lastly, we conducted our own review of the record to uncover any arguable error, as required by 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), and found none.  Accordingly, the motions to withdraw are granted, and the judgments are affirmed.



Brian Quinn 

   Justice



Do not publish.   	

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).